                  8:21-mj-00142-MDN Doc # 1 Filed: 03/05/21 Page 1 of 3 - Page ID # 1



AO 91 (Rev. 11 / 11) Criminal Complaint


                                      UNITED STATES DISTRICT COURT
                                                                      for the
                                                           District of Nebraska

                  United States of America                                )
                                 V.                                       )
                                                                          )       Case No. 8:21MJ142
                                                                          )
                                                                          )
                JOURDAIN HYMAN ST CYR                                     )
                                                                          )
                            Defendant(s)


                                                  CRIMINAL COMPLAINT

        I, the complainant in this case, state that the following is true to the best ofmy knowledge and belief.
On or about the date(s) of              March 4, 2021                 in the county of          Thurston                               in the
                        District of            Nebraska              , the defendant(s) violated:

             Code Section                                                            Offense Description
18 U.S.C. § 111                                  Assault of a federal officer in Indian Country




           This criminal complaint is based on these facts:
See Attached Affidavit




           rif Continued on the attached sheet.


                                                                                            '       1    Complainant's signature

                                                                                                        SA Stephen Friend, FBI
                                                                                                          Printed name and title
D    Sworn to before me and signed in my presence.

[ll Sworn to before me by telephone or other reliable
     electronic means.


Date:      3/5/2021

 City and state:                          Omaha, Nebraska                                         Michael D. Nelson, U.S. Magistrate
                                                                                                          Printed name and title
       8:21-mj-00142-MDN Doc # 1 Filed: 03/05/21 Page 2 of 3 - Page ID # 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA
                 AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

The undersigned, being duly sworn, deposes and says:

1. Your affiant, Stephen Friend is a Special Agent (SA) with the Federal Bureau of Investigation
   (FBI) currently assigned to the Sioux City, Iowa, Resident Agency of the Omaha, Nebraska,
   FBI Division. In the course of his official duties, your affiant is charged with the investigation
   of crimes occurring on the Winnebago Indian Reservation and Omaha Nation Indian
   Reservation, within the District of Nebraska, to include assault of a federal officer in Indian
   Country, in violation of Title 18, United States Code, Section 111.

2. This affidavit is in support of a criminal complaint and arrest for Mr. JOURDAINE ST CYR
   (hereafter, “ST CYR”), Indian male, year of birth 1995. The following information was related
   to your affiant by an FBI investigation and by Winnebago Police Department (WPD), Omaha
   Nation Law Enforcement Services (ONLES), Dakota County Sheriff’s Office (DCSO),
   Thurston County Sheriff’s Office (TCSO), and Nebraska State Patrol (NSP) in connection with
   an assault investigation.

3. On March 4, 2021, WPD attempted a welfare check of ST CYR. ST CYR’s sister, Ms.
   JERILEE ST CYR (hereafter “JERILEE”), was concerned because he was having a difficult
   time coping with his father’s recent death. JERILEE told WPD that ST CYR had a pistol and
   told her that he planned to “end it all.”

4. WPD contacted ST CYR’s girlfriend and mother of his children, Ms. LATASHA NORTON
   (hereafter, “NORTON”). NORTON advised that ST CYR was coping with his father’s death.
   ST CYR also recently admitted to sexually assaulting one of their daughters. ST CYR told
   NORTON that he perpetrated the assault because he is “fucked up.” ST CYR called NORTON
   on March 4, 2021. He told her that he was going to “end it” and requested that NORTON tell
   their children that he loved them. NORTON was asked by WPD Officer Melvin Whitebird if
   ST CYR had a gun and NORTON stated apparently, he did, but she had never seen it.

5. On March 4, 2021, WPD located ST CYR inside his vehicle at approximately 10:49 AM. The
   vehicle is a blue 2007 Hummer H3. The vehicle was parked at the Catholic cemetery in
   Winnebago, Nebraska. When WPD attempted to speak with ST CYR, he disobeyed their
   commands and drove away from the scene.

6. WPD, ONLES, and TCSO engaged in a vehicle pursuits with ST CYR. The pursuit occurred
   within the boundaries of the Winnebago Indian Reservation and Omaha Nation Indian
                8:21-mj-00142-MDN Doc # 1 Filed: 03/05/21 Page 3 of 3 - Page ID # 3




              Reservation. During the pursuit, ST CYR evaded stop sticks and narrowly missed striking law
              enforcement officers on two occasions. The vehicle pursuit was in excess of speeds of 70 miles
              per hour. The pursuit terminated on 29 Road when ST CYR's vehicle overturned into a
              drainage ditch. When officers attempted to contact ST CYR, he pointed a pistol at them. On-
              scene officers requested the assistance ofDCSO, NSP, and FBI.

           7. NSP negotiated ST CYR's surrender after approximately 6 hours. During negotiations, ST
              CYR made continuous threats to shoot and kill police officers. ST CYR surrendered to DCSO
              SWAT. His pistol was collected as evidence. It was determined to be a BB gun.

           8. The events described in paragraphs 1 through 7 occurred on the Winnebago Indian Reservation
              and Omaha Nation Indian Reservation, in Indian Country, in the District of Nebraska. Mr.
              JOURDAIN ST CYR is an enrolled member of the Winnebago Tribe of Nebraska. Based upon
              the aforementioned information, your affiant believes a violation of federal law has occurred,
              to wit; assault of a federal officer in Indian Country, in violation of Title 18, United States
              Code, Section 111 .




                                                                  -~RI/W'\.-     IcwA{2
                                                               Stephen Friend, Special Agent
                                                               Federal Bureau oflnvestigation


Sworn to before me by telephone or other reliable electronic means:

Date: March 5, 2021

City and State: Omaha, Nebraska                                        _______________________________
                                                                       Michael D. Nelson, U.S. Magistrate Judge
